Citation Nr: 9909500	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left 
neck/shoulder disorder.

2.  Entitlement to service connection for the residuals of a 
right knee injury.

3.  Entitlement to service connection for a respiratory 
disorder, to include allergies.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  The appellant served in active service from 
September 1961 to September 1981. 

The Board notes that the October 1997 Statement of the Case 
includes the issue of entitlement to service connection for a 
left elbow disorder.  However, in his November 1997 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran indicated 
he desired to withdraw his claim for service connection for a 
left elbow disorder.  As such, the veteran's claim has been 
withdrawn.  See 38 C.F.R. § 20.204 (1998).



FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently suffers from a left neck/shoulder disorder that has 
a nexus or relationship to his period of service or any 
complaints treated therein.

2.  There is no competent medical evidence that the veteran 
currently suffers from a right knee disorder that has a nexus 
or relationship to his period of service or any injury 
sustained therein.  

3.  There is no competent medical evidence that the veteran 
currently suffers from a respiratory disorder, to include 
allergies, which has a nexus or relationship to his period of 
service.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left neck/shoulder disorder is not well grounded.  
38 U.S.C.A. §5107 (West 1991); 38 C.F.R. §§ 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection 
for the residuals of a right knee injury is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1998).  

3.  The veteran's claim of entitlement to service connection 
for a respiratory disorder, to include allergies, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the record 
shows the veteran failed to report to VA examinations of the 
joints and non-tuberculosis diseases scheduled on two 
occasions in April 1997.  As a result, the VA examinations 
were canceled.  Letters were sent to the veteran informing 
him that he had failed to report to the examinations.  The 
record does not contain further responses or comments from 
the veteran with respect to these examinations.

In this regard, the veteran is reminded that the VA's duty to 
assist him is not a one way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts to provide an adequate medical examination 
and by submitting to VA all medical evidence supporting his 
claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Further, in the normal course of events, it is the burden of 
the appellant to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As such, the Board will adjudicate this 
claim based on the evidence currently of record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  Also, service connection may be granted 
for a chronic disorder such as arthritis if it is manifested 
to a degree of 10 percent within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

I.  Left Neck/Shoulder Disorder

With respect to the veteran's service medical records, the 
service records contain medical notations dated July 1970 
indicating the veteran reported pain in the right shoulder, 
but that, upon examination, no abnormalities were found.  
Furthermore, notations dated March 1977 note the veteran was 
treated for pain in the left side of the neck with reduced 
range of motion.  Moreover, notations dated February and 
March 1981 indicate the veteran was treated for pain in the 
right side of the neck and was diagnosed with chronic mild 
cervical strain with limitation of motions at C4-5.

As to the post-service medical evidence, records from service 
medical facilities include February 1996 notations indicating 
the veteran presented evidence of narrowing of the disc space 
at C5-6 and C6-7 associated with degenerative spurs.  As 
well, notations dated December 1994 and October 1995 indicate 
the veteran had diagnoses of tendonitis and bursitis of the 
right shoulder, and right shoulder pain with rotator cuff 
strain.

Medical records from the VA Medical Center in Washington, DC, 
dated from December 1996 to July 1997 contain notations dated 
May 1997 indicating the veteran reported neck pain radiating 
to the left fingers, and had a diagnosis of multilevel mild 
degenerative changes superimposed on mild congenital 
stenosis.

Finally, during the August 3, 1998 hearing before the BVA, 
the veteran testified that, during 1970 while serving in 
Vietnam, he slept in damp bunkers and used sandbags as 
pillows, which caused his body to not be leveled while 
sleeping.  He further indicated that the sleeping conditions 
he endured while in Vietnam are the source of his current 
left neck/shoulder disorder.  More importantly, the veteran 
testified that the first time he was treated for his 
neck/shoulder condition following his discharge from service 
was in 1993, and that neither his current chiropractor nor 
any in-service physician had told him that his arthritis of 
the neck and shoulder were related to his sleeping conditions 
while in Vietnam.

With respect to the veteran's testimony, the Board does not 
doubt the sincerity of the veteran's statements.  However, 
the Board observes that the medical evidence of record does 
not support the conclusion that the veteran's sleeping 
conditions in Vietnam are the source of this current left 
neck/shoulder disorder.  In addition, where, as in this case, 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Since 
the record does not reflect that the veteran possess the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of the veteran's 
neck/shoulder disorder, his lay statements alone cannot serve 
as a sufficient predicate upon which to find the veteran's 
claim for service connection for a left neck/shoulder 
disorder to be well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a left neck/shoulder disorder that 
is related to his active service.  Furthermore, there is no 
medical evidence linking the veteran's 1981 diagnoses of 
chronic mild cervical strain with limitation of motion at C4-
5 to his 1996/1997 diagnoses, including but not limited to 
degenerative spurs in the cervical spine and rotator cuff 
strain.  Simply put, other than the veteran's own statements, 
there is no medical evidence of record providing a nexus 
between the veteran's 1981 in-service diagnosis and his 
current diagnoses.  Therefore, as the veteran has failed to 
satisfy one of the essential elements necessary to well 
ground his claim, which is the existence of a nexus between 
his in-service diagnosis and his current diagnoses or between 
any current diagnosis and his period of service, the 
veteran's claim must be denied.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the absence of competent medical evidence to support the 
claim of service connection for a left neck/shoulder 
disorder, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

II.  Residuals of a Right Knee Injury

The veteran's service medical records contain notations dated 
June 1964 which indicate the veteran was treated for 
abrasions of the right knee sustained in an accident during 
which he was hit by a motor vehicle while driving a bicycle.  
However, the service evidence does not show that the veteran 
suffered from any residuals as a result of these abrasions or 
the injury following his treatment.  Additionally, other than 
the mentioned knee injury, the service records are devoid of 
any additional complaints or discussions of treatment 
relating to any right knee problems. 

The post-service medical records include records from service 
medical facilities which contain a report and notations dated 
December 1996 indicating the veteran underwent a right knee 
arthroscopy, arthroscopic synovectomy and partial lateral 
meniscectomy.  Subsequent to this procedures, the veteran was 
diagnosed with a small degenerative tear of the lateral 
meniscus with diffuse right knee pigmented villanodular 
synovitis.  And, January 1997 records from the Dewitt Army 
Community Hospital indicate that, after a right knee 
manipulation procedure, the veteran was diagnosed with right 
knee arthrofibrosis.  However, none of these records link the 
veteran's knee diagnoses with his in-service injury, or 
otherwise to his period of service.

Finally, during the August 3, 1998 hearing before the BVA, 
the veteran testified that his current right knee problems 
were caused by the rigors of service training which required 
him to perform certain exercises called "deep knee bends" 
and "high jumps" and forcing him to land on his knees upon 
performance of these exercises.  The veteran further 
testified that, during his service, he suffered from constant 
cracking and popping of his knees when walking, running, or 
sitting down.  More importantly, the veteran testified that 
he first received treatment for his right knee problem in 
1984 from the Fort Benjamin Harrison Hospital, but that the 
treating physician never explicitly related his diagnosis to 
anything.  

In this regard, as previously mentioned, the Board does not 
doubt the sincerity of the veteran's statements.  However, 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Thus, as the record does not reflect that the 
veteran possess the medical training and expertise necessary 
to render an opinion as to either the cause or diagnoses of 
his right knee disorder, his lay statements alone cannot 
serve as a sufficient predicate upon which to find the 
veteran's claim for service connection for the residuals of a 
right knee injury to be well grounded.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from the residuals of a service related 
right knee injury, or from any right knee disorders which are 
related to his active service.  And, as the record stands, 
there is no medical evidence linking the veteran's in-service 
injury to his current knee problems.  Therefore, as the 
veteran has failed to satisfy one of the essential elements 
necessary to well ground his claim, which are the existence 
of a nexus between his 1964 abrasions of the right knee and 
his current right knee disorders or between any current 
diagnosis and his period of service, the veteran's claim must 
be denied.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In the absence of competent medical evidence to support the 
claim of service connection for the residuals of a right knee 
injury, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  

III.  Respiratory Disorder

The service records contain ample evidence that the veteran 
was examined and treated in various occasions for seasonal 
allergic rhinitis during his service.  The evidence shows 
that such treatment was provided during the spring months 
(February through June) and between the years of 1964 and 
1981.  As well, the various post-service medical records from 
service and VA medical facilities include notations dated 
August 1988 and August 1993 indicating the veteran was 
treated for seasonal allergic rhinitis.

And, during the August 3, 1998 hearing before the BVA, the 
veteran testified that his respiratory/allergy problems began 
in 1961 while stationed at Walter Reed.  Specifically, the 
veteran described an episode during which, after swimming in 
a pool, he began having problems breathing and with his 
sinuses.  However, he also testified that no physician had 
ever told him that his allergies were related to the pool 
incident he described during the hearing or to any other in-
service incident.

In this case, as well, the Board does not doubt the sincerity 
of the veteran's statements.  However, where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  And, 
that is not the case here.  

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a respiratory disorder, to include 
allergies, which is related to his active service.  More 
importantly, there is no medical evidence indicating the 
veteran currently suffers from any respiratory problems, 
including allergies.  The most recent medical evidence 
showing the veteran was treated for seasonal allergic 
rhinitis dates back to 1993.  Additionally, the Board 
observes that, under 38 C.F.R. § 3.380 (1998), diseases of 
allergic etiology may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  However, seasonal or other acute allergic 
manifestations, subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  See 38 C.F.R. § 3.380 (1998).  
Therefore, even assuming that the veteran currently has the 
same diagnosis as of 1993, which was seasonal allergic 
rhinitis, the veteran's allergic disorder does not constitute 
a disability for VA purposes.

As the veteran has failed to satisfy one of the essential 
elements necessary to well ground his claim, which is the 
existence of a respiratory disorder to include allergies, 
which constitute a disabilities for VA purposes, see 
38 C.F.R. § 3.380 (1998), the veteran's claim must be denied.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

IV.  Conclusion

The Board also notes that during the August 1998 hearing the 
veteran testified that he was treated in 1993 by a 
chiropractor, Dr. Mark E. Bryngelson, for arthritis of the 
right neck/shoulder.  These records are not associated with 
the claims file.  However, the veteran also testified that 
Dr. Bryngelson had not offered an opinion as to the etiology 
of the arthritis of his neck and shoulder.  Since the nexus 
or relationship to service is the missing element of the 
veteran's claim, no useful purpose would be served by 
obtaining these records for consideration in the veteran's 
claim.  

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claims well-grounded, and the reasons why his 
current claims are inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left neck/shoulder disorder is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a right knee injury 
is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a respiratory disorder, to include 
allergies, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

- 10 -


